Citation Nr: 1627778	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-30 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an eye disorder, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for sinus polyps.

4.  Entitlement to service connection for nail fungus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files, which have been reviewed in connection with his claims.  

After issuance of the April 2012 supplemental statement of the case, additional evidence was received, including an April 2016 VA examination report and updated VA treatment records, received in June 2016.  In July 2016, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's current eye disorder, diagnosed as diabetic retinopathy and bilateral cataracts, is proximately due to, or aggravated by, his service-connected diabetes mellitus.

2.  Sinus polyps are not causally or etiologically related to any disease, injury, or incident in service.

3.  Nail fungus is not causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetic retinopathy and bilateral cataracts have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for sinus polyps have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for nail fungus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to grant service connection for diabetic retinopathy and bilateral cataracts herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

With regard to the remaining claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA. In a June 2009 letter, sent prior to the January 2010 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Such letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims for service connection for sinus polyps or nail fungus; however, the Board finds that such are not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran's conditions had their onset during or are otherwise related to service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, while the Veteran has, at times, reported that his nasal polyps and nail fungus have been present since his time in Vietnam and/or military service, the Board finds such statements to be not credible.  Furthermore, he has not otherwise alleged that such are related to any instance of his military service, to include his acknowledged in-service herbicide exposure.  Moreover, his service treatment records are negative for any complaints, treatment, or diagnoses referable to nasal polyps and/or nail fungus.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service or an event or illness in service caused the claimant's current condition is insufficient to require the Secretary to provide an examination. See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that VA examinations and/or opinions are not necessary to decide the polyps and hair fungus claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran does not have a disorder that has been classified as a chronic disease.  Therefore, the laws and regulations governing presumptive service connection, to include on the basis of a continuity of symptomatology, are not for application in the instant case.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In the instant case, as the record reflects that the Veteran served in Vietnam during the necessary time period, his exposure to herbicides is presumed.  However, as he is not diagnosed with a disorder recognized as presumptively related to such exposure, service connection on such basis is not warranted.  Notwithstanding the foregoing, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the Veteran has not alleged, and the evidence does not otherwise indicate, that his claimed disorders are related to his acknowledged in-service herbicide exposure. 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Eye Disorder

With regard to the claim of entitlement to service connection for an eye disorder, the Veteran indicated in the November 2011 substantive appeal that his blurry vision was related to his service-connected diabetes mellitus.  

The Board initially finds that the Veteran has a current diagnosis of diabetic retinopathy and bilateral cataracts.  In the March 2016 VA treatment record, diabetic retinopathy was found.  Further, in the April 2016 VA examination, diabetic retinopathy and cataracts were diagnosed.  As such, the Board finds that the Veteran has a current diagnosis of an eye disorder.

The Board further notes that the Veteran is currently service-connected for diabetes mellitus.  Therefore, the remaining inquiry is whether such service-connected diabetes mellitus caused or aggravated the Veteran's eye disorder.

The Veteran was afforded an April 2016 VA examination in regard to his claim.  After review of the record, the examiner concluded the Veteran's diabetic retinopathy and cataracts are at least as likely as not proximately due to or the result of the Veteran's service-connected type II diabetes.  The examiner noted the Veteran's long standing poorly controlled diabetes mellitus.  She further observed the prior April 2016 record which indicated that the Veteran has had a difficult time controlling his diabetes.  The examiner indicated that the illness appears to have set off a very bad episode in his posttraumatic stress disorder and his self-care has suffered significantly.  She further noted the March 2016 VA treatment record, which indicated cataracts which were age-related.  However, in contrast, the examiner opined that the Veteran's diabetes secondarily contributed to the aggravation of his bilateral cataracts.  Thus, she concluded the diabetic retinopathy and bilateral cataracts are at least as likely as not proximately due or secondarily aggravated by the Veteran's service-connected type II diabetes.

The Board finds the April 2016 VA examination report highly persuasive as it was based on an interview with the Veteran as well as a thorough examination.  Moreover, the examiner reviewed the pertinent records in the case and provided a rationale for her opinion.  Furthermore, there is no contrary opinion of record with regard to the eye disorder.  Thus, the opinion is entitled to great probative weight.

As such, the Board resolves all doubt in favor of the Veteran and finds that, based on the April 2016 VA opinion, his diabetic retinopathy and bilateral cataracts is proximately due to, or aggravated by, his service-connected diabetes mellitus.  Therefore, service connection for such disorder on a secondary basis is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert, supra.

Sinus Polyps and Nail Fungus

The Veteran seeks service connection for sinus polyps and nail fungus.  In his November 2011 substantive appeal, he indicated sinus polyps are a chronic condition that began in service and that his nail fungus came from his service in Vietnam.

While the Veteran's service treatment records include a March 1970 record which reported pharyngitis and a cold, such are entirely negative for any complaints, treatment, or diagnoses referable to nasal polyps and/or nail fungus.  Additionally, at the time of the Veteran's June 1971 separation examination, his nose, sinuses, and skin were all normal upon clinical evaluation.  Furthermore, in an accompanying Report of Medical History, he specifically denied ear, nose, or throat trouble, chronic or frequent colds, sinusitis, hay fever, and skin diseases.

Post-service VA treatment records indicate current diagnoses for sinus polyps and nail fungus, initially rendered in 2009.  A March 2009 record indicates the Veteran had a polyp in his right sinus removed and, at such time, he reported a 14-year history of right-sided nasal polyps.  A July 2009 record indicated the Veteran had another sinus polyp removed and that he was diagnosed with chronic sinusitis with recurrent nasal polyposis.  Further, a May 2011 VA treatment record indicated lysis was present, but there was no active mycosis identified.  It was noted that the Veteran related that he had a fungal infection of his nails since Vietnam.  Such records also show a diagnosis of onychodystrophy and dystrophic nails.  In November 2012, it was noted that the Veteran had a right sided-frontal sinus polyp, as confirmed by CT and was referred for treatment.

In addition, an April 2009 buddy statement was submitted from a friend of the Veteran which indicated that he has known the Veteran since 1986 and remembers how bad his toenail fungus was.  He further indicated before the Veteran's right sinus polyp was removed it would hang down from his nostril and require a tissue.  A similar April 2009 buddy statement from the Veteran's spouse also noted that she had known him since 1986 and recalled that his nail fungus started on his toes and spread to his fingers.  However, neither statement addresses the etiology of such conditions and, as admitted by the authors, they did not know the Veteran until 1986, many years after his discharge in 1971.

The Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for sinus polyps and nail fungus.  While the Veteran contends that his current disorders are related to service, there is no evidence supporting such allegations other than his own statements.

In this regard, there is no probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's conditions, diagnosed many years thereafter.  Indeed, none of the medical records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  

The Board further observes that, in advancing his case, the Veteran has provided his own statements that his nasal polyps and nail fungus are related to his military service.  However, while his sinus and skin symptoms are capable of lay observation, the question of the etiology of his nasal and skin disorders is a complex medical inquiry requiring specialized training and knowledge.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the question of causation of nasal polyps and nail fungus involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, determining the etiology of nasal and skin disorders requires knowledge of the respiratory and dermatological systems, respectively.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

The Board has further considered the Veteran's allegations made during the course of the appeal that his nasal polyps and nail fungus have been present since his time in Vietnam and/or military service.  However, the Board finds that such statements are contradicted by the other evidence of record, to include contemporaneous examinations and statements.  Specifically, at the time of the Veteran's June 1971 separation examination, his nose, sinuses, and skin were all normal upon clinical evaluation.  Furthermore, in an accompanying Report of Medical History, he specifically denied ear, nose, or throat trouble, chronic or frequent colds, sinusitis, hay fever, and skin diseases.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  Furthermore, in connection with his original claim for service connection in May 2009, the Veteran reported that his polyps had their onset in June 1990 and his nail fungus had its onset in 1977.  Additionally, the July 2009 record detailing the removal of his polyps reflects his report that he had a 14 year history of such condition, placing the onset in 1995.  Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  Therefore, while the Veteran has, at times, reported that his nasal polyps and nail fungus have been present since his time in Vietnam and/or military service, the Board finds such statements to be not credible as they are contradicted by the other evidence of record, to include contemporaneous examinations and statements.  

Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's sinus polyps and nail fungus, as there is no credible evidence that the conditions had their onset during or are otherwise related to his service. See McLendon, supra; Bardwell, supra; Waters, supra.

As a final note with regard to the Veteran's claimed nail fungus, the Board observes that he is service-connected for diabetes mellitus; however, he has not alleged that such disability caused or aggravated his nail fungus and, to date, he has not been diagnosed with diabetic peripheral neuropathy or any vascular problem associated with diabetes.  Therefore, a secondary theory of entitlement with regard to the Veteran's nail fungus has not been raised by him or the record, and, as such, need not be addressed further.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Therefore, based on the foregoing, the Board finds that service connection for sinus polyps and nail fungus is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetic retinopathy and bilateral cataracts is granted.

Service connection for sinus polyps is denied.

Service connection for nail fungus is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends his hypertension is related to his service-connected diabetes mellitus.  In this regard, he has underwent numerous examinations, and etiological opinions have been rendered in October 2009 with a January 2010 addendum, October 2011, and April 2016 with regard to such theory of entitlement.  However, the Board notes that, as indicated previously, the Veteran is presumed to have been exposed to herbicides coincident with his service in Vietnam.  In this regard, although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Further, Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309.  Consequently, an addendum opinion addressing such theory of entitlement is necessary to decide the claim.     

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the April 2016 opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his in-service herbicide exposure.  In this regard, the examiner is requested to discuss NAS's aforementioned placement of hypertension to the "Limited or Suggestive Evidence" category beginning with Update 2006.

A rationale for all opinions expressed should be provided.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


